                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RENA, INC., a Nebraska Corporation;

                     Plaintiff,                                4:21CV3001

       vs.
                                                                 ORDER
CITY OF LINCOLN, a political Division of
the State of Nebraska; LEIRION GAYLOR
BAIRD, mayor of the City of Lincoln in her
official capacity; and PATRICIA D. LOPEZ,
director of the Lincoln Health Department in
her official capacity;

                     Defendants.


      This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 27). The Court being advised in the premises finds that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed, with each party to bear their own costs, expenses, and attorneys’ fees.



      Dated this 24th day of May, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
